DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 2-8 and 13-20 are pending
	Claims 2, 13 and 14 have been amended.

Response to Arguments
3.	Applicant's arguments filed on 11/13/2020 have been fully considered but they are not persuasive. 
Applicant argues that Bedare fails to teach the feature “storing, by the terminal, the second network configuration parameter in a storage of terminal where the first network configuration parameter is stored” in independent claims 2, 13 and 14.  Examiner respectfully disagrees. Bedare paragraph [0039] discloses a subscriber device for receiving DHCP offer messages that defines one or more IP addresses from DHCP servers. In other words, the same subscriber device is receiving plurality of IP addresses offer messages. This teachings of Bedare teaches the claimed feature of receiving and storing by the terminal, the first network configuration parameter and second network configuration parameter. Regarding to the claimed “storing” feature, when the subscriber device of Bedare receives the offers, inherently teaches the storing feature because it is a computing device, and storage space is required for receiving .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 2,8,14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bedare et al. (US 2011/0238793 hereinafter referred to as Bedare) in view of Gandhewar et al. (US 2010/0191839 hereinafter referred to as Gandhewar). 

6.	Regarding claim 2,
Bedare teaches:
“A data service implementation method, wherein the method is implemented in a communications system, wherein the communications system comprises a terminal, a first router, and a second router, wherein the first router is connected to the second router in a wireless or wired manner, wherein the first router establishes a connection to the Internet, and wherein the method comprises”(Bedare [0018] [0019] and Fig. 2, a network system including subscriber device (terminal), routers (first router and second router). The routers are connected with public network such as internet. The routers are communicating (first router is connected to second router). 
“establishing, by the terminal, a wireless local area network connection to the second router” (Bedare [0018] and Fig. 1, the subscriber device connected to local network devices such a routers for distributing address pool. The network devices can be wireless access point (wireless local area network connection).
“broadcasting, by the terminal and according to a short-range communication protocol, request information for obtaining a network configuration parameter; receiving and storing, by the terminal, a first network configuration parameter sent by the first router; receiving, by the terminal, a second network configuration parameter sent by the second router; storing, by the terminal, the second network configuration parameter in storage of the terminal where the first Bedare [0039][0004] and Fig. 1, one or more subscriber device broadcasting DHCP discover message (request information), and receiving DHCP offers (first  network configuration parameters and second network configuration parameter) and from DHCP servers (from first router and second router) . The DHCP servers are located in the routers. The subscriber device issuing the DHCP request to the local DHCP servers located locally. Thus, its short-range communication).
Examiner’s note: the subscriber device receiving multiple DHCP offers that defines IP address as disclosed by Bedare. Since the subscriber device is a computing device, and receiving messages, inherently the device required to have temporary or permanent storage for the messages. Therefore, the claimed feature of “storing” inherently taught by Bedare when the DHCP offers received by the subscriber device. 
“determining, by the terminal in the first network configuration parameter and the second network configuration parameter, a network configuration parameter used for network configuration, and implementing network configuration based on the determined network configuration parameter” ( Bedare [0039], determined by the subscriber device one or more IP addresses. The IP addresses are offered in the DHCP offers messages received from the routers’ DHCP servers. The subscriber device send lease request for the IP address, and receiving acknowledgment message).
Bedare does not teach:
“sending, by the terminal, a second data service request to the second router; receiving, by the second router, the second data service request; forwarding the request to the first router based on a gateway address in the second data service request; and sending, by the first router, 
Gandhewar teaches:
“sending, by the terminal, a second data service request to the second router; receiving, by the second router, the second data service request; forwarding by the second router;  the request to the first router based on a gateway address in the second data service request” (Gandhewar [0120] [0030] and Fig. 6, a DHCP client device sending DHCP discover message (second data service request) to first DHCP relay device (second router) that is close to the DHCP client device. The first DHCP relay device forwarding the request to the second DHCP relay device. The message forwarding is based on MAC address parsed form the message. The DHCP relay devices can be routers).
“and sending, by the first router, the second data service request to a server through the Internet,  wherein the second data service request is used to implement a second data service of the terminal” (Gandhewar [0120] Fig. 6. [0023][0032], the second DHCP relay device sends the DHCP discover message to DHCP server. The second DHCP relay device and the DHCP server connected via network 14. Network 14 is Internet. The DHCP discover message is for obtaining IP address for the client device in order to operate in the network).
Both Bedare and Gandhewar teaches IP address allocating for network device based on DHCP protocol, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bedare to include a feature to relay DHCP discover message to DHCP server via routers as disclosed by Gandhewar, this feature allows to synchronize address table (Gandhewar [0121]).


Bedare teaches:
“wherein the first network configuration parameter comprises a first Internet Protocol (IP)  address and a first gateway address that are carried in a first Dynamic Host Configuration Protocol (DHCP) OFFER message sent by the first router to the terminal; and wherein the second network configuration parameter comprises a second IP address and a second gateway address that are carried in a second DHCP OFFER message sent by the second router to the terminal” (Bedare [0039] Fig. 1, the subscriber device  is receiving DHCP offer messages from the two local DHCP servers in response to the DHCP discover message. Each local DHCP servers located within their corresponding router).

8.	Regarding claim 14,
Bedare teaches:
 “ A data service implementation apparatus, wherein the apparatus is implemented in a communications system, wherein the communications system comprises a terminal, a first router, and a second router, wherein the first router is connected to the second router in a wireless or wired manner, and wherein the first router establishes a connection to  Internet; and wherein the apparatus comprises” (Bedare [0018] [0019],Fig. 2 and claim 15, a network system including subscriber device (terminal), routers (first router and second router). The routers are connected with public network such as internet. The routers are communicating (first router is connected to second router). 
“at least one processor; and a memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct the at Bedare [0044], network device including processor and computer program stored in memory). 
“establish a wireless local area network connection to the second router” (Bedare [0018] and Fig. 1, the subscriber device connected to local network devices such a routers for distributing address pool. The network devices can be wireless access point (wireless local area network connection).
“broadcast, according to a short-range communication protocol, request information for obtaining a network configuration parameter; receive a first network configuration parameter sent by the first router;  store the received first network configuration parameters;  receive a second network configuration parameter sent by the second router;  store the received second network configuration parameter  in storage of the apparatus where the first network configuration parameter is stored” (Bedare [0039][0004] and Fig. 1, one or more subscriber device broadcasting DHCP discover message (request information), and receiving DHCP offers (first  network configuration parameters and second network configuration parameter) and from DHCP servers (from first router and second router) . The DHCP servers are located in the routers. The subscriber device issuing the DHCP request to the local DHCP servers located locally. Thus, its short-range communication).
Examiner’s note: the subscriber device receiving multiple DHCP offers that defines IP address as disclosed by Bedare. Since the subscriber device is a computing device, and receiving messages, inherently the device required to have temporary or permanent storage for the messages. Therefore, the claimed feature of “storing” inherently taught by Bedare when the DHCP offers received by the subscriber device. 

“determine, in the first network configuration parameter and the second network configuration parameter, a network configuration parameter used for network configuration; implement network configuration based on the determined network configuration parameter; and” (Bedare [0039], determined by the subscriber device one or more IP addresses. The IP addresses are offered in the DHCP offers messages received from the routers’ DHCP servers. The subscriber device send lease request for the IP address, and receiving acknowledgment message).
Bedare does not teach:
“send a second data service request to theFiled: October 25, 2019Page: 7of9 second router, wherein the second data service request is used as follows: after receiving the second data service request, the second router forwards the request to the first router based on a gateway address in the second data service request, and the first router sends the second data service request to a server through the Internet, wherein the second data service request is sent to implement a second data service of the terminal”.
Gandhewar teaches:
“send a second data service request to theFiled: October 25, 2019Page: 7of9 second router, wherein the second data service request is used as follows: after receiving the second data service request, the second router forwards the request to the first router based on a gateway address in the second data service request, and” (Gandhewar [0120] [0030] and Fig. 6, a DHCP client device sending DHCP discover message (second data service request)  to first DHCP relay device (second router)  that is close to the DHCP client device. The first DHCP relay device forwarding the request to the second DHCP relay device. The message forwarding is based on MAC address parsed form the message. The DHCP relay devices can be routers).
 (Gandhewar [0120] Fig. 6. [0023][0032], the second DHCP relay device sends the DHCP discover message to DHCP server. The second DHCP relay device and the DHCP server connected via network 14. Network 14 is Internet. The DHCP discover message is for obtaining IP address for the client device in order to operate in the network).
Both Bedare and Gandhewar teaches IP address allocating for network device based on DHCP protocol, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bedare to include a feature to relay DHCP discover message to DHCP server via routers as disclosed by Gandhewar, this   feature allows to synchronize address table (Gandhewar [0121]).

9.	Regarding claim 20, Bedare and Gandhewar teaches all the limitations of claim 14
Bedare teaches:
“wherein the first network configuration parameter comprises a first Internet Protocol (IP) address and a first gateway address that are carried in a first Dynamic Host Configuration Protocol (DHCP) OFFER message sent by the first router to the terminal; and wherein the second network configuration parameter comprises a second IP address and a second gateway address that are carried in a second DHCP OFFER message sent by the second router to the terminal” (Bedare [0039] Fig. 1, the subscriber device  is receiving DHCP offer messages that includes one or more IP addresses  from the two local DHCP servers in response to the DHCP discover message. Each local DHCP servers located within their corresponding router).

s 3 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Bedare et al. (US 2011/0238793 hereinafter referred to as Bedare), in view of Gandhewar et al. (US 2010/0191839 hereinafter referred to as Gandhewar), further in view of L’Heureux et al. (US 2014/0259147 hereinafter referred to as L’Heureux).

11.	Regarding claim 3, Bedare and Gandhewar teach all the limitations of claim 1.
L’Heureux teaches:
“ wherein the determining, by the terminal in the first network configuration parameter and the second network configuration parameter, a network configuration parameter used for network configuration, and implementing network configuration based on the determined network configuration parameter comprises: determining, by the terminal, whether the first router is the same as a stored historical gateway record” (L’Heureux [0102][0177], teaches historical router-device communication data with plurality of information. The historical data may include packet loss information for predetermined period of time).
“and when the first router is the same as the stored historical gateway record, and when the terminal does not detect at least one of a domain name system (DNS) failure a Transmission Control Protocol (TCP) receive (Rx) failure, performing, by the terminal, network configuration by using the first network configuration parameter” (L’Heureux [0231] [0177], teaches determining whether the IP address associated with the DNS server matching or not matching. Packet loss in historical router-device communication data).
 Bedare, Gandhewar and L’Heureux teaches using router for network device based therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bedare and Gandhewar to detect IP address 

12.	Regarding claim 15, Bedare and Gandhewar teach all the limitations of claim 1.
L’Heureux teaches:
“wherein the instructions further instruct the at least one processor to: determine whether the first router is the same as a stored historical gateway record; and when the first router is the same as the stored historical gateway record, and when the terminal does not detect at least one of a domain name system LDNS failure  or a Transmission Control Protocol (TCP) receive (Rx) failure, perform network configuration by using the first network configuration parameter” (L’Heureux [0102][0177], teaches historical router-device communication data with plurality of information. The historical data may include packet loss information for predetermined period of time).
“and when the first router is the same as the stored historical gateway record, and when the terminal does not detect at least one of a domain name system (DNS) failure a Transmission Control Protocol (TCP) receive (Rx) failure, performing, by the terminal, network configuration by using the first network configuration parameter” (L’Heureux [0231] [0177], teaches determining whether the IP address associated with the DNS server matching or not matching. Packet loss in historical router-device communication data).
 Bedare, Gandhewar and L’Heureux teaches using router for network device based therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bedare and Gandhewar to detect IP address .

13.	Claims 4-7 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bedare et al. (US 2011/0238793 hereinafter referred to as Bedare), in view of Gandhewar et al. (US 2010/0191839 hereinafter referred to as Gandhewar), in view of L’Heureux et al. (US 2014/0259147 hereinafter referred to as L’Heureux), further in view of Yokomitsu et al. (US 2005/0152287 hereinafter referred to as Yokomitsu).

16.	Regarding claim 4, Bedare, Gandhewar and L’Heureux teaches all the limitations of claim 3.
Yokomitsu teaches:
“wherein the method further comprises: sending, by the terminal,  a Hypertext Transfer Protocol (HTTP) GET message to the first router when the first router is the same as the stored historical gateway record and the terminal detects the DNS failure or the TCP Rx failure” (Yokomitsu [0085], sending HTTP request through router according to setting of port forwarding).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bedare, Gandhewar and L’Heureux with Yokomitsu in order to send HTTP request as disclose by Yokomitsu in order to check Internet connection (Yokomitsu [0085]).


Yokomitsu teaches
“wherein the method further comprises: sending, by the terminal, the HTTP GET message to the first router when the first router is different from the stored historical gateway record” (Yokomitsu [0085], sending HTTP request through router according to setting port forwarding).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bedare, Gandhewar and L’Heureux with Yokomitsu in order to send HTTP request as disclose by Yokomitsu in order to check Internet connection (Yokomitsu [0085]).

15.	Regarding claim 6, Bedare, Gandhewar and L’Heureux teaches all the limitations of claim 3.
Yokomitsu teaches:
 “wherein the method further comprises: when the terminal receives a feedback message sent by the first router in response to the HTTP GET message, performing, by the terminal, network configuration by using the first network configuration parameter” (Yokomitsu [0085], teaches sending HTTP request via the router, and receiving HTTP response).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bedare, Gandhewar and L’Heureux with Yokomitsu in order to send HTTP request and receiving HTTP response as disclosed by 

16.	Regarding claim 7, Bedare, Gandhewar L’Heureux and Yokomitsu teaches all the limitations of claim 6.
“ wherein the method further comprises: when the terminal does not receive the feedback message sent by the first router in response to the HTTP GET message, performing, by the terminal, network configuration by using the second network configuration parameter”  (Yokomitsu [0085], teaches sending HTTP request via the router, and not  receiving HTTP response).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bedare, Gandhewar and L’Heureux with Yokomitsu in order to send HTTP request and not receiving HTTP response as disclosed by Yokomitsu in order to notify connection failure (Yokomitsu [0086]). 

17.	Regarding claim 16, Bedare, Gandhewar and L’Heureux teaches all the limitations of claim 15.
Yokomitsu teaches:
“wherein the instructions further instruct the at least one processor to: send an Hypertext Transfer Protocol (HTTP) GET message to the first router when the first router is the same as the stored historical gateway record and the terminal detects the DNS failure or the TCP Rx failure” (Yokomitsu [0085], sending HTTP request through router according to setting of port forwarding).


18.	Regarding claim 17, Bedare, Gandhewar and L’Heureux teaches all the limitations of claim 15.
Yokomitsu teaches:
“wherein the instructions further instruct the at least one processor to: send the HTTP GET message to the first router when the first router is different from the stored historical gateway record” (Yokomitsu [0085], sending HTTP request through router according to setting port forwarding).
 Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bedare, Gandhewar and L’Heureux with Yokomitsu in order to send HTTP request as disclose by Yokomitsu in order to check Internet connection (Yokomitsu [0085]).

19.	Regarding claim 18, Bedare, Gandhewar, L’Heureux Yokomitsu teaches all the limitations of claim 16.
Yokomitsu teaches:
“instructions further instruct the at least one processor to: when the terminal receives a feedback message sent by the first router in response to the HTTP GET message, perform  (Yokomitsu [0085], teaches sending HTTP request via the router, and receiving HTTP response).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bedare, Gandhewar and L’Heureux with Yokomitsu in order to send HTTP request and receiving HTTP response as disclosed by Yokomitsu in order to notify a successful connection is established between the devices (Yokomitsu [0086]). 

20.	Regarding claim 19, Bedare, Gandhewar, L’Heureux Yokomitsu teaches all the limitations of claim 16.
Yokomitsu teaches:
“wherein the instructions further instruct the at least one processor to: when the terminal does not receive the feedback message sent by the first router in response to the HTTP GET message, perform network configuration by using the second network configuration parameter.  (Yokomitsu [0085], teaches sending HTTP request via the router, and not receiving HTTP response).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Bedare, Gandhewar and L’Heureux with Yokomitsu in order to send HTTP request and not receiving HTTP response as disclosed by Yokomitsu in order to notify connection failure (Yokomitsu [0086]). 

21.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bedare et al. (US 2011/0238793 hereinafter referred to as Bedare), in view of L’Heureux et al. (US 2014/0259147 .

22.	Regarding claim 13, 
Bedare teaches:
“A data service implementation apparatus, wherein the apparatus is implemented in a communications system, wherein the communications system comprises a terminal, a first router, and a second router, wherein the first router is connected to the second router in a wireless or wired manner, and wherein the first router establishes a connection to Internet; and ”(Bedare [0018] [0019],Fig. 2 and claim 15, a network system including subscriber device (terminal), routers (first router and second router). The routers are connected with public network such as internet. The routers are communicating (first router is connected to second router). 
“wherein the apparatus comprises: at least one processor; and a memory storing instructions executable by the at least one processor, wherein the instructions, when executed by the at least one processor, instruct the at least one processor to” (Bedare [0044], network device including processor and computer program stored in memory).
“establish a wireless local area network connection to the second router” (Bedare [0018] and Fig. 1, the subscriber device connected to local network devices such a routers for distributing address pool. The network devices can be wireless access point (wireless local area network connection).
“broadcast, according to a short-range communication protocol, a Dynamic Host Configuration Protocol discover (LDHCP DISCOVER) message that carries identification information of the terminal  receive a second Dynamic Host Configuration Protocol offer (DHCP Bedare [0039][0004] and Fig. 1, one or more subscriber device broadcasting DHCP discover message (request information), and receiving DHCP offers with one or more IP addresses from DHCP servers (from first router and second router) . The DHCP servers are located in the routers. The subscriber device issuing the DHCP request to the local DHCP servers located locally. Thus, its short-range communication).
Examiner’s note: the subscriber device receiving multiple DHCP offers that defines IP address as disclosed by Bedare. Since the subscriber device is a computing device, and receiving messages, inherently the device required to have temporary or permanent storage for the messages. Therefore, the claimed feature of “storing” inherently taught by Bedare when the DHCP offers received by the subscriber device. 
“wherein receive a first DHCP OFFER message, wherein a  first DHCP OFFER message comprises a first IP address and a first gateway address that are allocated by the first router to the terminal, and wherein the first DHCP OFFER message is a message sent to the terminal in response to the DHCP DISCOVER message received by the first router; and  store the received first DHCP OFFER message” (Bedare [0039][0004] and Fig. 1, one or more subscriber device broadcasting DHCP discover message (request information), and receiving DHCP offers with one or more IP addresses from DHCP servers (from first router and second router) . The DHCP servers are located in the routers. The subscriber device issuing the DHCP request to the local DHCP servers located locally. Thus, its short-range communication).
“perform network configuration by using a first network configuration parameter carried in the first DHCP OFFER message, wherein the network configuration is performed to  Filed: October 25, 2019 Page: 6of9 implement a data service by using the first gateway” (Bedare [0039], the subscriber device requesting the IP addresses offered in DHCP offer messages).
Bedare does not teach:
 determine whether the second router is the same as a stored historical gateway record; 
determining that the second router is the same as the stored historical gateway record, detect whether a domain name system (DNS) failure or a Transmission Control Protocol (TCP) receive (Rx) failure occurs, send an Hypertext Transfer Protocol (HTTP} GET message to the second router when detecting the DNS failure or the TCP Rx failure, or when determining that the second router is different from the stored historical gateway record”
“determine whether a feedback message sent by the second router is received, wherein the feedback message is a message sent by the second router to the terminal in response to the HTTP GET message sent by the terminal; and  determining that the feedback message sent by the second router is not received, perform network configuration by using a first network configuration parameter carried in the first DHCP OFFER message, wherein the network configuration is performed to  Filed: October 25, 2019 Page: 6of9 implement a data service by using the first gateway.
L’Heureux teaches: 
“determine whether the second router is the same as a stored historical gateway record; determining that the second router is the same as the stored historical gateway record, (L’Heureux [0102] [0177], teaches historical router-device communication data with plurality of information. The historical data may include packet loss information for predetermined period of time).
“detect whether a domain name system (DNS) failure or a Transmission Control Protocol (TCP) receive (Rx) failure occurs, send an Hypertext Transfer Protocol (HTTP} GET message to the second router when detecting the DNS failure or the TCP Rx failure, or when determining that the second router is different from the stored historical gateway record” (L’Heureux [0231] [0177], teaches determining whether the IP address associated with the DNS server matching or not matching. Packet loss in historical router-device communication data).
 Bedare and L’Heureux teaches using router for network device based therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bedare to detect IP address matching failure associated with DNS request as disclosed by L’Heureux in order to block IP address for security purpose (L’Heureux [2031]).
Bedare and L’Heureux do not teach:
determine whether a feedback message sent by the second router is received, wherein the feedback message is a message sent by the second router to the terminal in response to the HTTP GET message sent by the terminal; and determining that the feedback message sent by the second router is not received”
Yokomitsu teaches:
“determine whether a feedback message sent by the second router is received, wherein the feedback message is a message sent by the second router to the terminal in response to the HTTP GET message sent by the terminal; and determining that the feedback message sent by the (Yokomitsu [0085], teaches receiving, and not receiving HTTP response message in response to HTTP request via the router).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Bedare and L’Heureux with Yokomitsu for checking to check if HTTP response is received or not received as disclosed by Yokomitsu, this feature allows to verify whether a successful Internet connection is established (Yokomitsu [0085] [0086]).

Conclusion
23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587.  The examiner can normally be reached on Monday - Friday, 8:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.M/Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454